


Exhibit 10.8

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

GRANTED UNDER

 

BIOVERATIV INC. 2017 OMNIBUS EQUITY PLAN

 

1.                                      Grant of Options

 

Bioverativ Inc. (the “Company”) hereby grants on [date] (the “Grant Date”) to
[name], an employee of the Company or its Affiliates (the “Participant”)
pursuant to the Bioverativ Inc. 2017 Omnibus Equity Plan (the “Plan”) a
nonqualified stock option (the “Stock Option” or the “Award”).  Under this Stock
Option, the Participant may purchase, in whole or in part, on the terms herein
provided, a total of [number of shares to be determined at date of grant] shares
of common stock of the Company (the “Shares”) at [$Price] per Share, which is
equal to the Fair Market Value of the Shares on the date of grant of this Stock
Option.  The latest date on which this Stock Option, or any part thereof, may be
exercised is [expiration date to be determined at date of grant] (the
“Expiration Date”).  The Stock Option evidenced by this Agreement is intended to
be, and is hereby designated, a nonqualified option, that is, an option that
does not qualify as an incentive stock option as defined in Section 422 of the
Internal Revenue Code of 1986, as amended from time to time.  All initially
capitalized terms used in this Agreement will have the meaning specified in the
Plan, unless another meaning is specified herein.

 

2.                                      Exercisability of Stock Option

 

A.                                    The Participant shall have a
nonforfeitable right to exercise a portion of this Stock Option (such portion,
the vested portion) from and after the vesting dates described in this Section
2, except as otherwise provided herein or determined by the Committee in its
sole discretion.  No portion of this Stock Option shall become vested on the
Vesting Date (as defined below) unless the Participant is then, and since the
Grant Date has continuously been, employed by the Company or any Affiliate.  If
the Participant ceases to be employed by the Company and its Affiliates for any
reason prior to the Vesting Date, any then outstanding and unvested portion of
the Stock Option shall be automatically and immediately forfeited and
terminated, except as otherwise provided in this Agreement and the Plan.

 

B.                                    This Stock Option shall vest and become
exercisable on [vesting schedule to be determined at date of grant] of the Grant
Date (the “Vesting Date”).

 

C.                                    Except as otherwise provided in the Plan
or in this Section 2.C, upon termination of the Participant’s employment with
the Company and its Affiliates for any reason (i) prior to the Vesting Date,
this Stock Option will promptly terminate and, (ii) following the Vesting Date,
the Stock Option will remain exercisable until the earlier of: (x) six (6)
months following the employment termination date and (y) the Expiration Date. 
Notwithstanding the foregoing:

 

(1)                                 any portion of this Stock Option held by the
Participant immediately prior to the Participant’s termination of employment on
account of death or Disability prior to the Vesting Date will become fully
vested upon the Participant’s death or Disability and will remain exercisable
until the earlier of (i) one (1) year following the Participant’s death or
Disability and (ii) the Expiration Date; and

 

(2)                                 any portion of this Stock Option held by the
Participant immediately prior to the Participant’s Retirement prior to the
Vesting Date will become fully vested for fifty percent (50%) of the number of
shares covered by such unvested portion and for an additional ten percent (10%)
of the number of shares covered by such unvested portion for every full year of
employment by the Company and its Affiliates beyond ten (10) years, up to the
total number of Shares subject to this Stock Option.  Where the Participant’s
Retirement occurs following the Vesting Date, this Stock Option will remain
exercisable until the earlier of: (i) the third anniversary of the Participant’s
Retirement and (ii) the Expiration Date.  For the avoidance of doubt, Retirement
means the Participant’s termination from the Company and its Affiliates after
reaching age 55 with ten (10) full years of service with the Company or its
Affiliates, but not including any termination For Cause or any termination for
insufficient performance, as determined by the Company and its Affiliates.

 

1

--------------------------------------------------------------------------------


 

D.                                    Notwithstanding anything herein to the
contrary, any portion of this Stock Option held by the Participant or the
Participant’s permitted transferee immediately prior to the cessation of the
Participant’s employment For Cause shall terminate at the commencement of
business on the date of such termination.

 

3.                                      Exercise of Stock Option

 

A.                                    Each election to exercise this Stock
Option shall be made in accordance with such rules and procedures as the broker
or other third-party administrator retained in connection with the
administration of the Plan shall prescribe or in accordance with such other
procedures as the Committee may determine.  This election shall be made by the
Participant or the Participant’s executor, administrator or legally appointed
representative (in the event of the Participant’s incapacity), or the person or
persons to whom this Stock Option is transferred by will or the applicable laws
of descent and distribution (collectively, the “Option Holder”), accompanied by
payment in full as provided in the Plan.  Subject to the further terms and
conditions provided in the Plan, the purchase price may be paid in whole or in
part in cash or by means of a cashless exercise by withholding that number of
shares of Common Stock whose Fair Market Value is equal to the aggregate
exercise price of the Options being exercised.  In the event that this Stock
Option is exercised by an Option Holder other than the Participant, the Company
will be under no obligation to deliver Shares hereunder unless and until it is
satisfied as to the authority of the Option Holder to exercise this Stock
Option.

 

B.                                    On the Expiration Date on which a vested
Stock Option is scheduled to terminate in accordance with the terms of the Stock
Option, if the Stock Option is unexercised and the per share exercise price is
less than the closing price of the Common Stock on that date, the vested Stock
Option will be deemed to have been exercised at the close of business on that
date.  As promptly as practicable thereafter, the Company will deliver to the
Participant that number of shares subject to the vested Stock Option less the
number of shares with a value that is equal to the aggregate Fair Market Value
of (1) the aggregate exercise price of the vested Stock Option and (2) the
amount necessary to satisfy any required withholding of taxes or social
insurance contributions.

 

4.                                      Cancellation and Rescission of Awards

 

The Committee may cancel, rescind, withhold or otherwise limit or restrict this
Stock Option at any time prior to exercise if the Participant is not in
compliance with all applicable provisions of this Agreement and the Plan, or if
the Participant engages in any Detrimental Activity.

 

5.                                      No Voting Rights/Dividends

 

This Stock Option shall not be interpreted to bestow upon the Participant any
equity interest or ownership in the Company or any Affiliate prior to the date
on which the Company delivers to the Participant shares of Common Stock.  The
Participant is not entitled to vote any Common Stock by reason of the granting
or vesting of this Stock Option or to receive or be credited with any dividends
declared and payable on any share of Common Stock underlying this Stock Option
prior to its exercise with respect to such share.

 

6.                                      Withholding

 

The Participant shall pay to the Company or make provision satisfactory to the
Company for payment of any taxes and/or social insurance contributions required
by law to be withheld with respect to the Stock Option.  If no such provision is
made, the Company and its Affiliates will deduct any such tax and/or social
insurance obligations from any payment of any kind due to the Participant
hereunder or otherwise.  To satisfy the withholding obligations hereunder, the
Company may, in its discretion, withhold that number of shares whose Fair Market
Value is equal to the minimum tax and/or social insurance obligations required
by law to be withheld with respect to the Stock Option.

 

7.                                      Provisions of the Plan

 

This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference, and in the event of any inconsistency or
conflict between the provisions of this Agreement and the Plan, the provisions
of the Plan shall control.  A copy of the Plan as in effect on the Grant Date
has been made available to the Participant.

 

2

--------------------------------------------------------------------------------


 

8.                                      No Right to Employment

 

The grant of this Stock Option shall not constitute a contract of employment or
confer upon the Participant any right with respect to the continuance of his/her
employment by or other service with the Company or any Affiliate, nor shall it
or they be construed as affecting the rights of the Company (or Affiliate) to
terminate the service of the Participant at any time or otherwise change the
terms of such service, including, without limitation, the right to promote,
demote or otherwise re-assign the Participant from one position to another
within the Company or any Affiliate.

 

9.                                      No Rights as a Stockholder

 

The Participant shall not have any rights as a stockholder with respect to any
Shares (including dividend or voting rights) to be issued under this Stock
Option until he or she becomes the holder of such Shares.

 

10.                               Governing Law

 

The provisions of this Stock Option shall be governed by and interpreted in
accordance with the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

 

Bioverativ Inc.

 

 

 

Luci Celona

 

EVP, Human Resources

 

3

--------------------------------------------------------------------------------
